In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-1114V
                                         UNPUBLISHED


 NICOLE HARDER, as Parent and                                 Chief Special Master Corcoran
 Legal Representative of Her Minor
 Son, J.A.H.,                                                 Filed: January 16, 2020

                         Petitioner,                          Special Processing Unit (SPU);
 v.                                                           Ruling on Entitlement; Concession;
                                                              Table Injury; Rotavirus Vaccine;
 SECRETARY OF HEALTH AND                                      Intussusception
 HUMAN SERVICES,

                        Respondent.


Glen Sturtevant, Jr., Rawls Law Group, Richmond, VA, for petitioner.

Mark Hellie, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

       On July 31, 2019, Nicole Harder, as parent and legal representative of her minor
son, J.A.H., filed a petition for compensation under the National Vaccine Injury
Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine Act”). Petitioner
alleges that J.A.H. received the rotavirus vaccination on September 19, 2018 and
developed intussusception as a result requiring surgical intervention. Petition at 1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.



1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am

required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for

ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On January 3, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, Respondent concluded that J.A.H.’s intussusception manifested
between one and twenty-one days after his receipt of the rotavirus vaccine and there is
not preponderant evidence that his condition was due to a factor unrelated to the
vaccine. Id. at 3. Respondent further agrees that J.A.H.’s intussusception resulted in
inpatient hospitalization and surgical intervention. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                 s/Brian H. Corcoran
                                 Brian H. Corcoran
                                 Chief Special Master




                                           2